                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

WILLIAM C. HUGHES,                                )
                                                  )
                Plaintiff,                        )
                                                  )
        V.                                        )           No. 4:19-cv-2114-JAR
                                                  )
TODD RUNDGREN, et al.,                            )
                                                  )
                Defendants.                       )

                                MEMORANDUM AND ORDER

        This matter is before the Court upon the motion of plaintiff William C. Hughes for leave

to proceed in forma pauperis in this civil action. Upon consideration of the motion and the

financial information provided in support, the Court concludes that-plaintiff is unable to pay the

filing fee.   The motion will therefore be granted.      Additionally, the Court will dismiss the

complaint, without prejudice.

                                    Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action fails to state a claim upon which relief may be granted jf it does not plead "enough facts to

state a claim to relief that is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007). An action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v.

Williams, 490 U.S. 319,328 (1989). The term "'frivolous,' when applied to a complaint, embraces

not only the inarguable legal conclusion, but also the fanciful factual allegation." Id. While federal

courts should not dismiss an action commenced in forma pauperis if the facts alleged are merely

unlikely, the court can properly dismiss such an action if the plaintiffs allegations are found to be
clearly baseless. Denton v. Hernandez, 504 U.S. 25, 32-33 (1992). Allegations are clearly baseless

if they are "fanciful," "fantastic," or "delusional," or if they "rise to the level of the irrational or

the wholly incredible." Id.

                                               The Complaint

       Plaintiff brings this action against music artist Todd Rundgren, Eric Gardner, Panacea

Entertainment, Warner Brothers Records, a St. Louis area radio station, and Hubbard

Broadcasting. He begins his statement of claim as follows:

       In this legal action, it will be alleged the defendants and others in the music business
       are members of what their entertainment industry calls '~The Mafia" or "The Mob"
       and that such entertainers have often colluded and conspired to incite a "revolution"
       to disable or replace the United States Government by cyberattack or an armed
       insurrection:

(ECF No. ·1 at 7). The remainder of the 26-page complaint contains numerous nonsensical

allegations such as the following:

       Today, it is precisely computers at issue here, and not witches, warlocks, dragons,
       or space aliens. Plaintiff here again pleads for the appointment of a competent
       attorney to avoid this case and subsequent· filings from being dismissed on legal
       technicalities. Would you like your government taken over by a deranged rock star
       with a computer that bests the National Security Agency (NSA)? Now hurl insults
       at the plaintiff when the dispute about Google's insistence on firewalling the NSA
       out was a newsworthy feud, the plaintiffs death an eight point type notation in the
       Saint Louis Post-Dispatch, if that.



       Here it is alleged Ms. Nikenas intentionally dropped a bank card for plaintiff to find
       and use. Eva Nikenas could not be found to return the card after plaintiff had been
       introduced to her son Patrick and father, who based on the appearance of Eva and
       other males.his age, may have been from Iran. The bank card was later clipped to
       Cornell engineer Jeff Yates' gift of a Trac Fone that was presumably pickpocketed
       away from the plaintiff in a state named California and a city called Los Angeles.
       This geopolitical place will never again be seen by the plaintiff. Ms. Nikenas stood
       out from the rest of the morbidly curious about plaintiffs many difficulties when set
       upon by drug dealers, bogus "Secret Service" agents, dirty deputies, con artists, and
       common thugs. One of the problems as detailed elsewhere was the many Hughes



                                                   2
        Aircraft "magic tricks." In this case, graphics on the Logix Bank card turned from
        a landscape into an image of an F-35 aircraft.



        Unlike totalitarians from the political left and right, plaintiff has no coercive
        methods with which to buy and restore the old TWA office now used by the Saint
        Louis City public library, or to acquire the old Warner Brothers lot. In the mold of
        the TWA he flew on, this Hughes thought he might buy some old aircraft and
        maintain them well, starting with the roll-out of an old Boeing 7 4 7 like the one he
        alleges was shot down by a missile to begin the "controlled demolition" of Trans
        World Airlines. This would be done with the 2001 A Space Odyssey theme as a
        sound bed, as all Hughes persons who are not lawyers are showmen. The WB
        cartoon slogan was, "That's all folks" as that line ends this document to hopefully
        await a jury trial.

Id at 16, 25.

        Plaintiff claims he has suffered defamation of character, and suppression of his First,

Fourth and Fifth Amendment rights. He seeks monetary relief.

                                                  Discussion

        The Court has carefully reviewed and liberally construed the complaint, and concludes that

none of the allegations the Court can decipher state a plausible claim for relief. The Federal Rules

of Civil Procedure require litigants to formulate their pleadings in an organized and

comprehensible manner. Civil plaintiffs are required to set out their alleged claims and the facts

supporting those claims in a simple, concise, and direct manner. Even pro se litigants are obligated

to plead specific facts and proper jurisdiction and abide by the Federal Rules of Civil Procedure.

See McNeil, 508 U.S. at 113. Here, plaintiff has not done so. Although the Court is to give

plaintiff's complaint the benefit of a liberal construction, the Court will not create facts or construct .

claims. Additionally, the Court finds that plaintiffs allegations are clearly baseless under Denton.

For these reasons, the Court will dismiss this action as frivolous and for failure to state a claim

upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(i)-(ii).



                                                    3
       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

(ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that the complaint is DISMISSED. without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiffs motion to appoint counsel (ECF No. 3) is

DENIED as moot.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated   this /'i!of         July, 2019.




                                                         ·.ROSS
                                                        D STATES DISTRICTJUDGE




                                                 4
